Case 1:20-cv-00292-EK-CLP Document 23 Filed 03/19/21 Page 1 of 3 PageID #: 186



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 ARNO ENZERINK,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    20-CV-292(EK)(CLP)
                  -against-

 CRANBURY OVERSEAS LIMITED LIABILITY
 COMPANY,

                         Defendant.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            Plaintiff, a photographer, alleges that Cranbury

Overseas Limited Liability Company (“Cranbury Overseas”)

featured one of his photographs on its website without

permission, in violation of 17 U.S.C. § 501.          The Defendant

failed to appear or otherwise defend in this action.            At the

Plaintiff’s request, the Clerk of the Court entered a

Certificate of Default on June 9, 2020.          ECF No. 13.    On July

30, 2020, the Plaintiff moved for default judgment, ECF No. 16,

and the Court referred that motion to Chief Magistrate Judge

Cheryl L. Pollak for a Report and Recommendation (“R&R”).             See

Minute Entry dated August 3, 2020.

            On February 26, 2021, Judge Pollak issued an R&R

recommending that the Court grant Plaintiff’s motion for default

judgment and award Plaintiff $30,000 in statutory damages and
Case 1:20-cv-00292-EK-CLP Document 23 Filed 03/19/21 Page 2 of 3 PageID #: 187



$1,575 in attorney’s fees and costs.         ECF No. 22.    Neither party

has filed an objection to the R&R and the time to do so has

expired.    28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Accordingly, the Court reviews the R&R for clear error on the

face of the record.      See Advisory Comm. Notes to Fed. R. Civ. P.

72(b); accord Gesualdi v. Mack Excavation & Trailer Serv., Inc.,

No. 09-CV-2502, 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010).

            Finding no error, the Court adopts the R&R in its

entirety pursuant to 28 U.S.C. § 636(b)(1), with one

modification:     I reduce the award of statutory damages to

$17,500.    Cranbury Overseas is a business involved in

agricultural commodities “and therefore not in the publishing

industry, making its infringement less well-informed and

blameworthy.”     Wexler v. Synergy Prep, Inc., No. 20-CV-2672,

2021 WL 260635, at *4 (E.D.N.Y. Jan. 3, 2021) (quotations

omitted).    This Court very recently issued another order in a

functionally similar case, awarding that same amount of

statutory damages on the same reasoning, and this uniformity

appears appropriate in light of the similarity of the two cases.

See Order adopting Report and Recommendation, Prokos v. IQ Homes

& Co. Inc. et al., 20-CV-1220 (Mar. 16, 2021), ECF No. 24.

            Therefore, the Court grants Plaintiff’s motion for

default judgment and awards Plaintiff $17,500 in statutory

damages and $1,575 in attorney’s fees and costs.           The Clerk of
Case 1:20-cv-00292-EK-CLP Document 23 Filed 03/19/21 Page 3 of 3 PageID #: 188



Court is respectfully directed to enter judgment and close this

case.




      SO ORDERED.

                                     /s Eric Komitee____________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      March 19, 2021
            Brooklyn, New York
